WRIT NOT CONSIDERED: Defendant was charged in Alexandria City Court with the unlawful sale of alcoholic beverages to a minor, “in violation of ordinance 15-77.” Defendant was convicted of this offense and now seeks review of the city court’s ruling.
La.R.S. 13:1896 provides that review of a city court judgment in most criminal cases *988shall be by appeal to the district court of the parish. Thus, appeal of the present case properly lies in the Ninth Judicial District Court.
Accordingly, this matter is transferred to the Ninth Judicial District Court for filing and consideration thereon as if the case had originally been filed with that court. La.R.S. 13:4441. See also State v. Howland, 442 So.2d 751 (La.App. 1 Cir.1983).